Citation Nr: 1514331	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as due to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION


The Veteran had active service from Janaury 1966 to October 1967, to include active duty in the country of Vietnam from September 1966 to October 1967.  He died in August 2004.  The appellant is the widow of the Veteran.  

This matter comes before the Bord of Veterans' Appeals (Board) on appeal from an April 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.  

In June 2010, the Board remanded this matter for further development.  The requested development has been completed and complies with the directives of the Board remand.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era. 

2.  The immediate cause of the Veteran's death in August 2004 was malignant neoplasm of the brain (glioblastoma multiforme). 

3.  The Veteran's brain cancer was first clinically demonstrated many years after service, and there is no persuasive, competent evidence of a causal connection between his brain cancer and military service or any incident therein, to include any exposure to herbicide agents or other toxic chemicals. 

4.  The Veteran was not service-connected for any disabilities at the time of his death. 

5.  A disability of service origin did not cause or contribute to the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

VA has met its duty to notify and assist the appellant in this case.  Pursuant to the June 2010 Board remand, the RO issued VCAA notice letters in August 2010 and April 2014 which informed the appellant of the evidence necessary to substantiate a claim for DIC benefits in accordance with Hupp, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible. 

Service treatment records, a certificate of death, lay statements, and private treatment records have been associated with the record.  

The Board finds that the RO complied with the directives of the June 2010 Board remand.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348. 

In compliance with the Board's June 2010 remand, a VA medical opinion was obtained to address the appellant's contention that the Veteran's cause of death was due to herbicide exposure while in Vietnam.  The Board finds that the October 2010 VA medical opinion of record is adequate as it is premised on review of the evidence of record, addresses pertinent lay testimony and statements of record, and is supported by adequate rationale.  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the appellant.  See 38 U.S.C.A. § 5103A; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). 

Cause of Death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  As the Veteran had active service in the Republic of Vietnam during the applicable period, it is presumed that he was exposed to herbicides during active service.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012); see also Notice, 79 Fed. Reg. 20,308 -13 (April 11, 2014).  The Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of brain cancer.  See 79 Fed. Reg. 20,308 -13 (April 11, 2014); Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924-28 (August 10, 2012), and Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  In making this determination, the Secretary relied on reports received from the National Academy of Sciences , as well as all other sound medical and scientific information and analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).  

The Board finds that the Veteran's exposure to an herbicide agent is conceded, presumptive service connection is not for application, as he did not have a presumptive disability prior to his death.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).  The Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed previously, the brain tumor, glioblastoma multiform, that caused the Veteran's death is not included as a disease for which the regulatory provisions for presumptive service connection due to exposure to Agent Orange pursuant to 38 C.F.R. § 3.309(e) apply. 

The Board finds that the weight of the evidence does not demonstrate that glioblastoma multiforme did not have its onset in service or was manifest to a compensable degree within one year after service.  The service treatment records do not reflect treatment or diagnoses related to brain cancer.  Post-service treatment records do not show brain cancer within a year of the Veteran's discharge from service in October 1967.  

After service, private treatment records show that in June 2004, the Veteran was diagnosed with a malignant tumor of the brain, which was subsequently diagnosed as a right temporal glioblastoma multiforme.  Surgery was performed on July 14, 2004.  On July 26, 2004, the Veteran underwent a second surgery as a result of having developed an abscess at the site of the incision.

The death certificate shows that the Veteran died in August 2004.  The immediate cause of death was noted to be a malignant neoplasm of the brain; no contributory, secondary, or underlying causes were noted.  It was indicated that the July 2004 surgery had resulted in a diagnosis of glioblastoma multiforme.  At the time of his death, service connection was in not in effect for any disability.  

The appellant contends that the Veteran's fatal brain cancer resulted from his exposure to Agent Orange while in Vietnam.  In support of her contention that AO caused the Veteran's brain cancer, the appellant submitted excerpts from a 1997 article from I. Xuan, noting that AO was used in Vietnam, with AO containing the cancer-causing byproduct dioxin.  Also submitted by the appellant was an April 1990 article from Rachel's Environment and Health Weekly containing notations that dioxin caused human cancers and other diseases, including elevated incidence of cancer of the brain in ceratin zones.  Also submitted was a May 1990 Department of Veterans Affairs report concerning the association between adverse health effects and exposure to AO, wherein it was noted by the author that it was reasonable to conclude that it is at least as likely as not that there is relationship between exposures to AO and brain cancer.   

In conjunction with the June 2010 Board remand, a VA medical opinion was obtained in October 2010.  The examiner indicated that the claims folder and medical records were reviewed in order to prepare for the opinion.  The examiner noted that the Veteran's occupation was listed as a truck driver and farmer.  The examiner addressed each of the articles submitted by the appellant.  As to the May 1990 report to the Secretary, the examiner indicated that there was no indication of which articles the author reviewed in order to formulate his opinion.  It was at best someone's opinion and appeal for action, and not useful as medical evidence.  As to the Rachel's Environment and Health Weekly article, the examiner stated that it was not a peer-reviewed valid medical publication and as a result was not useful as medical evidence.  The examiner noted that the fact that the "weekly" claimed that certain chemicals caused cancer, based only on epidemiological studies indicated the author's knowledge of disease causation and basic epidemiology was weak, if nonexistent.  He further noted that prior to rendering opinions of causation, a good scientist reviewed all studies and did not pick and choose only those that agreed with his/her hypothesis.  

The examiner also indicated that he reviewed the Institute of Medicines "Veterans and Agent Orange: Update 2008".  He noted that in this article there was an extensive search and review of known peer-reviewed journal articles and studies pertaining to the various herbicides, related chemicals, including AO.  Relative risks of developing condition after exposure were calculated.  The studies were epidemiological, which were the weakest sources of evidence to prove that an association existed between and exposure and a condition.  He noted that in epidemiological studies, it was often difficult to control for confounders and bias, and it was also almost impossible to know or control for actual dose of the exposure.  However, in the case of herbicide exposure, and the risk of developing certain types of conditions, epidemiological studies were for the most part, the only type of studies available, aside from animal studies.  He noted that according to the most recent update, the following impressions were rendered:  (1) No animal studies have reported an association between exposure to the chemicals of interest and brain cancer; (2) on the basis of the epidemiological evidence from the new and previously reported studies of populations with potential exposure to chemicals of interest, the committee concludes there is inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and brain cancer and other nervous systems cancers.  

The examiner also indicated that he had reviewed an UpToDate article on the risk factors for brain tumors, most recently updated April 22, 2010, with the conclusion presented in the article that no consistent evidence existed to implicate any particular chemical as a risk factor for brain tumors in agricultural workers.  The examiner also cited to an article in "CA-a Cancer Journal for Clinicians" wherein the authors wrote that there was a fairly consistent pattern suggesting no association between Vietnam service, occupational herbicide or dioxin exposure, and brain cancer.  The examiner further noted an article in Methods of Mol Biol. (2009), entitled "Epidemiology of Brain Tumors", wherein the author noted many environmental and lifestyle factors including several occupations, environmental carcinogens, and diet have been reported to be associated with an elevated glio risk, but the only factor unequivocally associated with a risk factor was therapeutic x-ray irradiation.  The examiner also cited to several other articles he had reviewed.

The examiner indicated that it was not likely that the Veteran's cause of death was related to his military service, including exposure to AO.  He noted that the articles cited above, especially the IOM report, concluded that there was no association between AO or herbicide exposure and brain tumors, specifically glioblastoma multiforme.  He observed that the articles cited above were reviewed by committee members for the IOM publication and, as noted above, utilized and considered with multiple other studies on the same issue.  Their conclusion was that there was no evidence of an association between AO exposure and the development of a brain tumor.  

The service treatment records do not show a diagnosis of a brain tumor inservice.  Based on the service treatment records alone a brain tumor did not have onset in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Board finds that the Veteran did not experience chronic symptoms of glioblastoma multiforme during active service, and the Board finds that he did not exhibit continuous symptoms of a malignant spinal cord cancer after service separation.



In this case, the earliest evidence of a brain tumor was in 2004, more than 36 years after the Veteran's discharge from service, well beyond the one-year presumptive period after service for manifestation of a cancer as a chronic disease under 38 U.S.C.A. § 1101 and 38 C.F.R. §§ 3.307, 3.309. 

Except for exposure to herbicides, which is addressed separately, there is no competent evidence that the Veteran's brain tumor, first documented after service beyond the one-year presumptive period pertaining to a chronic disease, is otherwise related to an injury, disease, or event in service.  38 C.F.R. § 3.303(d) . 

The appellant's central claim is that the Veteran's fatal cancer is attributable to his exposure to herbicides during his period of service.  While the Veteran had service in Vietnam and his exposure to Agent Orange is presumed, there is no evidence to show that he had a presumptive disease associated with exposure to Agent Orange. The conditions noted on his death certificate are not among the list of presumptive diseases under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Consideration has been given to the appellant's assertion that the Veteran's brain cancer was due to his active service, to include presumed herbicide exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, i.e., the cause of brain cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Brain cancer is not the type of condition that is readily amenable to lay diagnosis or probative comment regarding its etiology, as the evidence shows that biopsies and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  While the appellant submitted articles in support of the claim, the VA examiner reviewed and addressed each article submitted and provided reasons as to why the submitted articles were of little or no probative value.  

The Board finds that the October 2010 VA examiner's opinion is more probative than the articles submitted by the Veteran.  The VA examiner reviewed the Veteran's entire claims file, which at the time included his service treatment records, private treatment records, the medical treatises submitted by the appellant, and statement from the appellant.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

The Board finds service connection for the cause of death of the Veteran is not warranted based on all of the evidence. The Veteran died of glioblastoma multiforme and the evidence does not support direct service connection; while the Veteran died from this disease, it was not incurred in service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.303(d).  Also, this disability does not fall under the herbicide presumption and the evidence does not show that it manifest to 10 percent or more within one year from the date of the Veteran's termination of such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116(f); 38 C.F.R. §§ 3.307, 3.309.  See also 77 Fed. Reg. at 47927.  Further, the Board finds that the evidence does not show that herbicide exposure caused glioblastoma multiforme.  Combee, 34 F.3d 1039 . 

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


